Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendment and remarks submitted February 10, 2021 is acknowledged.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-33,  37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-41 of copending Application No. 16/797813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘813 claims a gel comprising carbomer, cellulose nanocrystalline, xylitol, glycerin, preservative and a base. As to the limitation of “artificial saliva”, note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In instant case, the claimed gel in ‘813 would be capable of performing the intended use as it comprising essentially the same ingredients has herein claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-25, 27-29, 32-33,  37-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claim 19 and 32 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are indefinite as to the viscosity of the artificial saliva herein claimed.
Claim 37 recites the limitation "claim 34" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note, claim 34 has been cancelled


Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 19-25, 27-29, 32-33, 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (CA2970146, IDS), in view of Hu et al. (“Synergistic stabilization of emulsion and emulsion gels with water-soluble polymers and cellulose Nanocrystals,” Sustainable Chemistry& Engineering, 2015, Vol. 3, pp 1023-1031) and Yang et al. (“Injectable polysaccharide hydrogels reinforced with cellulose nanocrystals: Morphology, Rheology, degradation, and cytotoxicity,” BioMacromolecules, 2013, Vol. 4447-4455) and in further view of applicants’ admission regarding sterilization method at page 8 of the specification
Swanson et al. reveals that: 
The most commonly utilized oral treatment for xerostomia (dry mouth) is BIOTENE.RTM. (GlaxoSmithKline plc, United Kingdom). BIOTENE.RTM. is available in oral rinse and spray formulations, as well as an oral gel formulation. All formulations of BIOTENE.RTM. contain water glycerin, xylitol, and a mucoadhesive polymer. The BIOTENE.RTM. gel formulation additionally contains a carbomer as a thickening agent, in addition to its mucoadhesive properties. The sugar alcohols xylitol and sorbitol are present in the BIOTENE.RTM. formulations. See, page 2, line 33 to page 3, line 8. Swanson disclose that the Biotene ORAL BALANCE Dry Mouth Moisturizing Gel comprises glycerin, water, sorbitol, xylitol, carbomer, hydroxyethyl cellulose, sodium hydroxide, and propylparaben (a preservative). See. Page 15, line 21 to page 16, line 3. Swanson further reveal that xylitol has been known of its antimicrobial activity and its benefit for dental care. See, page 3, lines 26-30. Swanson further discloses that it has been known in the art that artificial saliva or saliva substitutes can be used to replace moisture and lubricate the mouth. These substitutes are available in a variety of formulations including solutions, sprays, gels and lozenges. These artificial saliva substitutes 
Swanson does not teach expressly the employment of CNC (Cellulose NanoCrystalline) and the particular amount and times of the oral moisturizing composition, such as the Biotene, no the sterilized single-use package with instruction of use, nor the particular method of sterilization, i.e., gamma radiation..
However, Hu et al. teach that cellulose nanocrystalline has been known in the art for stabilizing emulsion, including gels. See, the introduction section at page 1023. Hu et al. further teach that CNC and water-soluble polymer synergistically stabilize emulsion and emulsion gels. See, the title and the abstract, pages 1025-1026. Yang et al. teach that CNCs have been known to have favorable mechanical properties that make them ideal for application where they are load-bearing
component in nanocomposites. These include a Young’s modulus of over 100 GPa, a large aspect ratio, and a surface area of several hundred square meters per gram. Previously, CNCs have been incorporated as fillers to reinforce polymer hydrogels (i.e., with no covalent attachment to the hydrogel) based on poly(vinyl alcohol), α-cyclodextrin, poly(ethylene glycol),41 poly(N-isopropylacrylamide), and carboxymethyl cellulose/hydroxyethyl cellulose. In all of these systems, improved mechanical properties were observed even at low CNC loadings (generally under 3 wt %). See, page 4448, the left column. Yang et al. particularly teach a CNC reinforced injectable hydrogel for various biomedical applications. See, particularly, the abstract.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to further add cellulose nanocrystalline to the gel of Swanson. Further, it would have been prima facie obvious to a 
A person of ordinary skill in the art would have been motivated to further add cellulose nanocrystalline to the gel of Swanson because cellulose nanocrystalline has been known for stabilizing gels and/or reinforce gels in biomedical application.
Furthermore, it would have been within the purview of an ordinary skill in the art to make a sterilized single-use package with an instruction of use and a kit comprising the same simply for the convenience for use. As to the instruction contain in the kit, it is noted that an instruction for using a product would have been obvious. Further, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). As to the particular amounts and the times for application, note, the optimization of a result effective parameter, e.g., effective amounts and times of administration of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. 
Response to the Arguments
	Applicants’ amendments and remarks submitted February 10, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. Rejections set forth in prior office action, but are not reiterated herein, are withdrawn in view of amendment.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestion and motivation are found in the references themselves and in the knowledge generally available to one of ordinary skill in the art. Applicants particularly contend that HU reference specifically teach that cellulose nanocrystalline (CNC) for stabilizing emulsion gels formed of dodecane and water (with a waters-soluble polymer) and the BIOTENE.RTM. product is not an oil in water emulsion. Thus, there is no motivation to combine CNC with the composition taught by Swanson. The arguments are not probative in view of the new ground of rejection. As to the teaching of Hu, note, a Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Note, Hu et al. reveal that CNC has been generally known as emulsion stabilizer, and is particularly known for its low surface charge density. See, the introduction section at page 1023. Furthermore, as shown in Yang reference, cellulose nanocrystalline has been old and well-known in the art as being used in gel with a variety of polymeric materials for pharmaceutical and medical application. Thus, the further employment CNC would have been obvious to one of ordinary skill in the art. The remarks about Hamad et al., are moot in view of the new ground of rejection.
Applicants further argue that the combination of carbomer and CNC stabilize the viscosity of the composition during or after a gamma radiation sterilizing process, which has not been taught or suggested by the cited prior art, and thus would have been considered as unexpected. The arguments are not probative. Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). In instant case, the claims are not commensurate in the scope with any evidence of unexpected results. Particularly, the application that the composition can only maintain a pre-radiation viscosity with certain combination and 
Allowable Subject Matter
The CNC gel 2 and CNC gel 3 as disclosed in table 1 of example 3 are allowable because the composition employs the particular amounts of each of the ingredients while maintains the viscosity after a gamma radiation. The results are unexpected as compared with other data presented in the table. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627